Exhibit 10(r)

POTLATCH CORPORATION

MANAGEMENT PERFORMANCE AWARD PLAN II

Effective January 1, 2005

As Amended through April 4, 2007



--------------------------------------------------------------------------------

POTLATCH CORPORATION

MANAGEMENT PERFORMANCE AWARD PLAN II

 

1. ESTABLISHMENT AND PURPOSE

 

  (a) The Potlatch Corporation Management Performance Award Plan II (the “Plan”)
was adopted effective January 1, 2005, by the Board of Directors of Potlatch
Corporation to provide meaningful financial rewards to those employees of
Potlatch Corporation and its subsidiaries who are in a position to contribute to
the achievement by Potlatch Corporation and its subsidiaries of significant
improvements in profit performance and growth.

 

  (b) The Plan is the successor plan to the Potlatch Corporation Management
Performance Award Plan (the “Prior Plan”). Effective December 31, 2004, the
Prior Plan was frozen and no new Award deferrals will be made under it;
provided, however, that any Award deferrals made under the Prior Plan before
January 1, 2005 continue to be governed by the terms and conditions of the Prior
Plan as in effect on December 31, 2004 or on the date of any later amendment,
provide that such amendment is not a material modification of the Prior Plan
under Section 409A of the Code and the regulations promulgated thereunder.

 

  (c) Any Award deferrals made under the Prior Plan after December 31, 2004 are
deemed to have been made under the Plan and all such deferrals are governed by
the terms and conditions of the Plan as it may be amended from time to time.

 

  (d) The Plan is intended to comply with the requirements of Section 409A of
the Code.

 

2. DEFINITIONS

 

  (a) “Award” means an award under the Plan.

 

  (b) “Award Year” means a Year with respect to which Awards are made.

 

  (c) “Board of Directors” means the Board of Directors of Potlatch.

 

  (d) “CEO” means the Chief Executive Officer of Potlatch.

 

  (e) “Change of Control” means

 

  (i)

upon consummation of a reorganization, merger or consolidation involving the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the then outstanding
shares of common stock of the Corporation (the “Outstanding Common Stock”) and
the then outstanding voting securities of the Corporation entitled to vote
generally in the

 

1



--------------------------------------------------------------------------------

 

election of directors (the “Outstanding Voting Securities”) immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Corporation either directly or through one
or more subsidiaries), (B) no individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or such other corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership is based
on the beneficial ownership, directly or indirectly, of Outstanding Common Stock
or Outstanding Voting Securities immediately prior to the Business Combination
and (C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the Board
at the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

 

  (ii) on the date that individuals who, as of May 19, 2006 constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to May 19, 2006 whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board of Directors; or

 

  (iii) upon the consummation of the sale of all or substantially all of the
assets of the Corporation or approval by the stockholders of the Corporation of
a complete liquidation or dissolution of the Corporation.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

  (g) “Committee” means the committee which shall administer the Plan in
accordance with Section 3.

 

  (h) “Corporation” means Potlatch and its Subsidiaries.

 

  (i) “Employee” means a full-time salaried employee (including any Officer) of
the Corporation.

 

  (j) “Guidelines” means the Potlatch Corporation Stock Ownership Guidelines.

 

  (k) “Officer” means any Employee who is an elected officer of the Corporation
and who is the chief manager of an Organization Unit.

 

  (l) “Organization Unit” means a major organizational component or profit
center of the Corporation as determined pursuant to rules and regulations
adopted by the Committee from time to time, the Employees of which are eligible
to participate in the Plan.

 

  (m) “Participant” means any Employee actively employed by the Corporation
during an Award Year in an Organization Unit in a position designated as a
participating position pursuant to rules and regulations adopted by the
Committee from time to time.

 

  (n) “Plan” means the Potlatch Corporation Management Performance Award Plan
II, adopted effective January 1, 2005.

 

  (o) “Potlatch” means Potlatch Corporation, a Delaware corporation.

 

  (p) “Prior Plan” means the Potlatch Corporation Management Performance Award
Plan, adopted July 20, 1973.

 

  (q) “Separation from Service” means termination of a Participant’s employment
as a common-law employee of the Corporation. A Separation from Service will not
be deemed to have occurred if a Participant continues to provide services to the
Corporation in a capacity other than as an employee and if the Participant is
providing services at an annual rate that is fifty percent (50%) or more of the
services rendered, on average, during the immediately preceding three full
calendar years of employment with the Corporation (or if employed by the
Corporation less than three years, such lesser period) and the annual
remuneration for such services is fifty percent (50%) or more of the annual
remuneration earned during the final three full calendar years of employment (of
if less, such lesser period); provided, however, that a Separation from Service
will be deemed to have occurred if a Participant’s service with the Corporation
is reduced to an annual rate that is less than twenty percent (20%) of the
services rendered, on average, during the immediately preceding three full
calendar years of employment with the Corporation (or if employed by the
Corporation less than three years, such lesser period) or the annual
remuneration for such services is less than twenty percent (20%) of the annual
remuneration earned during the three full calendar years of employment with the
Corporation (or if less, such lesser period).

 

3



--------------------------------------------------------------------------------

  (r) “Subsidiary” means any corporation fifty percent (50%) or more of the
voting stock of which is owned by Potlatch or by one or more of such
corporations.

 

  (s) “Year” means the calendar year.

 

3. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Executive Compensation and Personnel
Policies Committee of the Board of Directors, or such other committee as may be
designated and appointed by the Board of Directors, which shall consist of at
least three (3) members of the Board of Directors. No member of the Committee
shall be eligible to participate and receive Awards under the Plan while serving
as a member of the Committee.

In addition to the powers and duties otherwise set forth in the Plan, the
Committee shall have full power and authority to administer and interpret the
Plan, to establish procedures for administering the Plan, to adopt and
periodically review such rules and regulations consistent with the terms of the
Plan as the Committee deems necessary or advisable in order to properly carry
out the provisions of the Plan, to receive and review an annual report to be
submitted by the CEO which shall describe and evaluate the operation of the
Plan, and to take any and all necessary action in connection therewith. The
Committee’s interpretation and construction of the Plan and its determination of
the amount of any Award thereunder shall be conclusive and binding on all
persons. In making such determinations, the Committee is entitled to rely on
information and reports provided by the CEO.

Within thirty (30) days after a Change of Control, the Committee shall appoint
an independent committee consisting of at least three current (as of the
effective date of the Change of Control) or former Corporation officers and
directors, which shall thereafter administer all claims for benefits under the
Plan. Upon such appointment the Committee shall cease to have any responsibility
for claims administration under the Plan.

 

4. ELIGIBILITY AND PARTICIPATION

Pursuant to rules and regulations adopted by the Committee, the Committee shall
designate the Organization Units and the positions that are eligible to
participate in the Plan.

 

5. AWARDS

Awards shall be determined in accordance with Sections 6, 7 and 8 and announced
to Participants by April 15 following the close of the Award Year and, unless
deferred in accordance with Section 9, are paid no later than May 15 following
the close of the Award Year.

 

4



--------------------------------------------------------------------------------

6. DETERMINING THE ACTUAL CORPORATE FUND

The total amount of Awards made to all Participants with respect to any Award
Year shall be determined pursuant to this Section 6.

 

  (a) Standard Bonus Fund. There shall first be determined the Standard Bonus
Fund for such Award Year. The Standard Bonus Fund shall be computed as follows:

 

  (i) The Standard Bonus for each Participant shall first be determined. A
Participant’s Standard Bonus shall be an amount equal to a percentage of the
Participant’s salary, based on the position to which the Participant is
assigned, as determined in accordance with rules and regulations adopted by the
Committee. If a Participant does not qualify as a Participant for the entire
period of the applicable Award Year, the Standard Bonus will be prorated to
reflect the number of half calendar months that the Employee was a Participant.

 

  (ii) The sum of the Standard Bonuses for all Participants as determined under
subparagraph (i) above shall constitute the amount of the Standard Bonus Fund.

 

  (iii) The Standard Bonus Fund for each Organization Unit shall be the sum of
all Standard Bonuses for all Participants in such Organization Unit.

 

  (b) Performance Modifier. The Performance Modifiers for each Award Year shall
be a percentage determined pursuant to rules and regulations adopted by the
Committee. Modifiers may range from a minimum of zero to a maximum of two
hundred percent (200%). In its rules and regulations concerning the
determination of the Performance Modifiers, the Committee may take into
consideration certain financial measures of profit performance (including,
without limitation, consolidated earnings per share, return on shareholder
equity, and return on invested capital) and a comparison of the Corporation’s
profit performance with the profit performance of other major competitors.

 

  (c) Actual Corporate Fund. The Actual Corporate Fund for each Award Year shall
be determined in accordance with rules and regulations adopted by the Committee.
The Actual Corporate Fund shall be represented by a bookkeeping entry only and
no Employee of the Corporation shall have any vested right therein.

 

  (d) Limits on Award Payments. Notwithstanding any other provision of the Plan,
the Board of Directors may, in its sole discretion, determine limits on the
amount and alter the time and form of payment of Awards with respect to an Award
Year if any of the following conditions occurs: (i) Potlatch does not declare
cash dividend with respect to its common stock during such Award Year, or
(ii) the Actual Corporate Fund determined pursuant to Section 6(c) for such
Award Year exceeds six percent (6%) of Potlatch’s consolidated net earnings,
before taxes, for such Award Year. Notwithstanding the foregoing, the Board of
Directors shall not alter the time and form of payment of any Award for which a
Participant has made a deferral election in accordance with Section 9 of the
Plan, unless such alteration is permissible under Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

7. ALLOCATING THE ACTUAL CORPORATE FUND AMONG ORGANIZATION UNITS

The Actual Corporate Fund shall be allocated for each Award Year among the
Organization Units in accordance with the Plan’s rules and regulations.

 

8. DETERMINING INDIVIDUAL AWARDS

Each Officer shall determine the amount of the Award to each Participant who is
assigned to such Officer’s Organization Unit (except the Officer’s own Award) by
prescribing the basis for allocating such Organization Unit’s portion of the
Actual Corporate Fund among the Participants employed in such Organization Unit,
taking into account the amount of the Participant’s Standard Bonus and the
Participant’s individual performance. Each Participant’s Award shall be subject
to review by and approval of the CEO, except that the Committee shall review and
approve Awards to be made to each of the Corporation’s officers who are subject
to Section 16 of the Securities Exchange Act of 1934, as amended.

 

9. FORM AND TIME OF PAYMENT OF AWARDS

 

  (a) All non-deferred Awards under the Plan shall be paid in cash to all
Participants other than those subject to the Guidelines. For a Participant
subject to the Guidelines, the Award shall be paid in a combination of fifty
percent (50%) cash and fifty percent (50%) common stock of the Corporation if
the Participant has not incrementally reached the required ownership level at
the end of each of his or her first five years under the Guidelines or has not
maintained one hundred percent (100%) of the applicable guideline amount in
subsequent years. The number of shares of common stock shall be determined by
dividing the dollar value of the portion of the Award allocated as stock by the
closing price of the Corporation’s common stock on the date of the Committee
meeting at which the Award payments are approved. Award amounts shall be
prorated for the portion of the Award Year the Employee was an eligible
Participant pursuant to the rules and regulations adopted by the Committee from
time to time. A Participant whose employment is terminated prior to the payment
of an Award for any reason other than death, disability or early, normal or
deferred retirement under the Salaried Employees’ Retirement Plan shall not be
entitled to receive an Award.

 

  (b) (i) Notwithstanding the foregoing, a Participant may elect to defer
receipt of payment of a single Award or all future Awards until after his or her
Separation from Service pursuant to rules and regulations adopted by the
Committee and in compliance with Section 409A of the Code.

(ii) If the payment of the Award would cause the Participant’s annual
compensation to exceed the amount deductible by the Corporation pursuant to the
application of Section 162(m) of the Code, the Participant will be required to
defer receipt of the portion of the Award that would be non-deductible in the
Award Year until after his or her Separation from Service.

 

6



--------------------------------------------------------------------------------

  (c) An Award, the payment of which is deferred under subsection (b)(i) above,
shall be converted at the Participant’s election into cash and full and
fractional stock units equal to the number of shares of the Corporation’s common
stock determined by dividing the dollar value of the portion of the Award to be
converted into stock units, if any, by the closing price of the Corporation’s
common stock on the date of the Committee meeting at which the Award payments
are approved.

An Award, the payment of which is deferred under subsection (b)(ii) above, shall
be converted at the Participant’s election into cash and, if the Participant has
elected to defer all or a portion of the Award into stock units and the
Participant is subject to the Corporation’s Securities Law Compliance Policy for
Directors, Officers and Employees (the “Trading Policy”), then the portion of
the Award to be deferred into stock units shall be held in cash subject to
subsection (d) below and shall be converted into stock units as of the first day
of the next open window period (the “Open Conversion Date”) under the Trading
Policy, such stock units to be equal to the number of shares of the
Corporation’s common stock determined by dividing the dollar value of the
portion of the Award to be converted into stock units by the closing price of
the Corporation’s common stock on the Open Conversion Date.

On each dividend payment date, dividend equivalents shall be credited to each
full and fractional stock unit to the extent such stock unit was in the
Participant’s deferred account on the dividend record date immediately preceding
the applicable dividend payment date. Such dividend equivalents shall be
converted into stock units as of the dividend payment date by dividing the
amount of the dividend equivalents by the closing price of the Corporation’s
common stock on the dividend payment date.

In the event of a change in the number of outstanding shares of the
Corporation’s common stock by reason of a stock split, stock dividend,
reclassification or other distribution of shares or other similar changes in the
capitalization of the Corporation, an appropriate adjustment shall be made in
the number of each Participant’s stock units determined as of the date of such
occurrence.

 

  (d)

The cash portion of an Award, the payment of which was deferred under (b) above
shall be credited with additional amounts during the period of deferral
commencing on the first day of the month coinciding with or next following the
date Awards are normally paid pursuant to Section 5 above, and continuing during
the period of deferral up to the last day of the month in which the amounts
deferred hereunder are paid, and payable at the time that the deferred Awards
are paid. Such additional amounts shall be computed at seventy percent (70%) of
the higher of the following averages during the period of deferral; (i) the
prime rate charged by the major commercial banks as of the first business day of
each

 

7



--------------------------------------------------------------------------------

 

calendar month (as reported in an official publication of the Federal Reserve
System), or (ii) the average monthly long-term rate of A rated corporate bonds
(as published in Moody’s Bond Record), and shall be compounded annually.
Notwithstanding the foregoing, in no event shall such additional amount exceed
the maximum interest rate allowable by law.

 

10. SPECIAL AWARDS FUND

 

  (a) Creation of the Fund. A Special Awards Fund shall be established with
respect to each Award Year in an amount determined by the Committee but not to
exceed ten percent (10%) of the Standard Bonus Fund for such Award Year. The
Special Awards Fund shall be represented by a bookkeeping entry only and no
Employee of the Corporation shall have any vested right therein.

 

  (b) Eligibility. Awards may be made in a total amount equal to the Special
Awards Fund to those Employees of the Corporation who are not Participants with
respect to such Award Year, but who in the judgment of an Officer have made
outstanding contributions to the success of the Corporation.

 

  (c) Selection. After the close of the Award Year, recipients of Awards under
the Special Awards Fund shall be selected by the CEO upon the recommendation of
an Officer. The amount of each individual’s Award under the Special Awards Fund
shall be determined by the CEO upon the recommendation of an Officer and shall
fall within a range set forth in rules and regulations adopted by the Committee,
expressed as minimum and maximum percentages of base annual salary paid. Awards
under the Special Awards Fund shall be announced by April 15 following the close
of the Award Year.

 

  (d) Payment. Awards under the Special Awards Fund shall be paid in full in
cash no later than May 15 following the close of the Award Year.

 

11. NO ASSIGNMENT OF INTEREST

The interest of any person in the Plan or in payments to be received pursuant to
it shall not be subject to option or assignable either by voluntary or
involuntary assignment or by operation of law, and any act in violation of this
section shall be void.

 

12. EMPLOYMENT RIGHTS

The selection of an Employee as a Participant shall not confer any right on such
Employee to receive an Award under the Plan or to continue in the employ of the
Corporation or limit in any way the right of the Corporation to terminate such
Participant’s employment at any time.

 

13. AMENDMENT OR TERMINATION OF THE PLAN

The Board of Directors may amend, suspend or terminate the Plan at any time;
provided, however, that any amendment adopted or effective on or after July 1,
in any Award Year

 

8



--------------------------------------------------------------------------------

which would adversely affect the calculation of a Participant’s Award or the
Participant’s eligibility for an Award for such Award Year shall be applied
prospectively from the date the amendment was adopted or effective, whichever is
later; provided, further that if the Plan is terminated effective on or after
July 1 in any Award Year such termination shall not adversely affect any
Participant’s eligibility for a pro rata share of an Award for the period of
such Award Year prior to the date the termination was adopted or effective,
whichever is later, subject to all other applicable terms and conditions of the
Plan. In the event of termination of the Plan, Awards deferred under
Section 9(b) shall be paid at such times and in such amounts as provided in
section 9(b) and the rules and regulations adopted by the Committee and in
compliance with Section 409A of the Code. The foregoing notwithstanding, no
amendment adopted nor termination of the Plan following the occurrence of a
Change of Control shall be effective if it (a) would reduce a Participant’s
Standard Bonus for the Award Year in which the Change of Control occurs,
(b) would reduce an Award earned and payable to a Participant in respect of the
Award Year that ended immediately prior to the Award Year in which the Change of
Control occurs, or (c) modify the provisions of this sentence.

Notwithstanding the foregoing, the Vice President, Human Resources of Potlatch
Forest Products Corporation shall have the power and authority to amend the Plan
with respect to any amendment that (i) does not materially increase the cost of
the Plan to the Company or (ii) is required to comply with new or changed legal
requirements applicable to the Plan, including, but not limited to, section 409A
of the Code.

 

14. SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Plan may be binding upon a successor or assign by
operation of law, the Corporation shall require any successor or assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Corporation would be if no succession or assignment had
taken place.

 

15. CHANGE OF CONTROL

Notwithstanding any other provision of the Plan to the contrary, this Section 15
shall apply with respect to the determination of Awards and the payment of
Awards following a Change of Control. In the event that the employment of a
Participant terminates following a Change of Control, such Participant shall be
guaranteed payment of a prorated Award for the Award Year in which the Change of
Control occurs determined in accordance with Section 8 based on the
Participant’s Standard Bonus. A prorated Standard Bonus shall be calculated by
multiplying the Participant’s Standard Bonus for the applicable Award Year by a
fraction, the numerator of which is the number of full months in the Award Year
completed at the effective time of the Change of Control, and the denominator of
which is twelve (12). With respect to any Award earned but not yet paid in
respect of the Award Year that ended immediately prior to the Award Year in
which a Change of Control that also is a change in the ownership or effective
control the Corporation or a change in the ownership of a substantial portion of
the assets of the

 

9



--------------------------------------------------------------------------------

Corporation as defined in the regulations promulgated under Section 409A of the
Code (a “Code Section 409A Change of Control”) occurs, each Participant shall be
guaranteed payment of his or her Award determined in accordance with Section 8
based on the performance results for the applicable Award Year. Awards paid
pursuant to this Section 15 shall be paid in a lump sum in cash upon the
earliest of (i) the time prescribed in Sections 5 and 9(a), (ii) the date the
Participant Separates from Service for any reason other than “misconduct,” as
defined in the Corporation’s Severance Program for Executive Employees,
following the Code Section 409A Change of Control, or (iii) with respect to an
Award for which a Participant has made a deferral election in accordance with
Section 9 of the Plan, within the twelve-month period following the termination
of the Plan, provided that the Plan is terminated within the period beginning
thirty days prior to and ending twelve months following the effective date of
the Code Section 409A Change of Control.

 

10